Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/723,091 filed on 12/20/2019 is presented for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):


Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web.

Claim Objections
Claim 19 is objected to because of the following informalities:
Claim 19 does not end with a period and appears to be a run-on sentence. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over El Husseini (US 2019/0286972) in view of Karty (US 2014/0344013).

As per claim 1, El Husseini discloses a method for designing an information processing system comprising the steps of:
partitioning a design space of possible modifications to a source code into a plurality of independent partitions based on a defined set of rules (Fig. 8, step 820. Paragraph 111 “At 
assigning a unique processing core to each partition (Paragraph 46 “An individual NN processor core 115 can be programmed to execute a subgraph or an individual node of a neural network. For example, the individual NN processor core 115 can access a local memory used for storing weights, biases, input values, output values, and so forth. The individual NN processor core 115 can have many inputs, where each input can be weighted by a different weight value. For example, the individual NN processor core 115 can produce a dot product of an input tensor and the programmed input weights for the individual NN processor core 115. In some examples, the dot product can be adjusted by a bias value before it is used as an input to an activation function. The output of the individual NN processor core 115 can be stored in the local memory, 
determining a set of feasible designs associated with the information processing system (Fig. 8, step 860. Paragraph 115 “At process block 860, the neural network model is evaluated, including using the provided interface between the accelerated neural network subgraphs. The runtime module can be used to control evaluation and monitoring of data as it passes between the neural network model implemented on a server and a subgraph that is provided by the hardware accelerator.”).
El Husseini does not expressly disclose but Karty discloses generating a plurality of starting points for each partition, wherein each starting point is associated with a machine learning algorithm (Paragraph 95 “An advantage of such a method is that the evaluation program and the generation program can interact for several cycles starting from many initial seed evaluation sets (alternatives) in order to scout more fully the fitness landscape between the consumer preferences and particular design alternative. In addition, the neural net, learning classifier system, machine learning system, expert system, or other type of evaluation programs can be trained using a set of emergent design cycles with computer generated alternatives and consumer specified evaluations. The prospect of having a personalized evaluation program available to assist in the future interactions with the emergent design process may be an inducement to the consumer to engage in a large set of design cycles. “).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of El Husseini to include the teachings of Karty because it provides for the purpose of optimizing potential concepts in an iterative and evolutionary manner. In this 

As per claim 2, El Husseini does not expressly disclose but Karty discloses wherein the design space is partitioned based on loop hierarchy associated with the source code (Paragraph 133-135).

As per claim 3, El Husseini does not expressly disclose but Karty discloses wherein the design space is partitioned based on an outermost kernel loop associated with the source code (Paragraph 133-135).

As per claim 4, El Husseini further discloses wherein the design space is partitioned according to a machine learning model trained to associated design points of the design space to a partition of the plurality of independent partitions according to similarity in at least one of resource utilization and latency (Paragraph 20 “Methods and apparatus are disclosed for partitioning artificial neural network (NN) models, including deep neural network (DNN), into subgraphs that can be provided to a neural network accelerator, therefore providing improved processing speed and reduced latency. In some examples, a neural network model includes a plurality of interconnected neural nodes, where each neural node has associated weights and/or bias(es). Each of the neural nodes provides an output as a function of the weights and biases. In some examples, the output is a function of the dot product with the node weights multiplied with its input values plus a bias value. A number of edges connect the NN nodes, in a variety of topologies. In some examples, some of the nodes are recurrent nodes that provide output as a 

As per claim 5, El Husseini further discloses wherein a set of feasible designs is determined using an iterative searching engine (Paragraph 80).

As per claim 6, El Husseini further discloses further comprising terminating a process to determine the set of feasible designs based on a predetermined stopping condition (Paragraph 20 “In some examples, a neural network model includes a plurality of interconnected neural nodes, where each neural node has associated weights and/or bias(es). Each of the neural nodes provides an output as a function of the weights and biases.”).

As per claim 7, El Husseini does not expressly disclose but Karty discloses wherein the stopping condition is determined by computing a Shannon entropy associated with the design space (Paragraph 212).

As per claim 8, El Husseini does not expressly disclose but Karty discloses wherein the plurality of starting points include a performance-driven seed and an area-driven seed (Paragraph 127).

As per claim 14, it is a system claim having similar limitations as cited in claim 1 and is thus rejected under the same rationale.

As per claim 15, it is a system claim having similar limitations as cited in claim 2 and is thus rejected under the same rationale.

As per claim 16, it is a system claim having similar limitations as cited in claim 3 and is thus rejected under the same rationale.

As per claim 17, it is a system claim having similar limitations as cited in claim 4 and is thus rejected under the same rationale.

As per claim 18, it is a system claim having similar limitations as cited in claim 5 and is thus rejected under the same rationale.


Allowable Subject Matter
Claims 9-13, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to disclose or make obvious the following features:


 wherein the design space comprises a range of values for buffer width, a range of values for loop tiling, a range of values for loop parallelization, and whether or not loop pipelining is enabled.

Claims 10-13 depend from claim 9 and are thus objected to for at least this reason.
Claims 19 and 20 contains similar limitations as the above claims and is thus objected to for at least this reason.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374. The examiner can normally be reached 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        11/19/2021